—In an action to recover damages for medical malpractice, the defendants Solomon Ciprut and Maimonides Medical Center appeal from an order of the Supreme Court, Kings County (Clemente, J.), dated January 28, 1997, which granted the plaintiffs’ cross motion to amend their bill of particulars.
Ordered that the order is affirmed, with costs.
“It is well settled that motions for leave to amend bills of particulars are to be liberally granted in the absence of prejudice” (Simino v St. Mary’s Hosp., 107 AD2d 800, 801). Under the circumstances of this case, the court did not improvidently exercise its discretion in allowing the plaintiffs to amend their bill of particulars to add a newly-discovered injury. Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.